Title: From George Washington to Alexander Hamilton, 7 March 1781
From: Washington, George
To: Hamilton, Alexander


                  Dr Hamilton,
                     
                  1/2 past A.M. 7 March 1781
                  I shall be obliged to you for the answer to the address as soon as it is convenient to you.  if we do not ride to the point to See the fleet pass out, I am to have a conference with Count De Rochambeau & the Engineer directly after Breakfast, at which I wish you to be present.  I am sincerely and affectly Yr
                  
                     Go: Washington
                  
               